DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the first and second sensing zones have a vertical fan shape defined between a lower sensing line and an upper sensing line. It is unclear whether EACH of the first and second sensing zones have a vertical fan shape or whether BOTH of the first and second sensing zones together have the vertical fan shape. Due to this, the metes and bounds of the claimed invention are unclear. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bynum (US PGPub. 2015/0258402). Bynum describes the same invention as claimed, including: A speed measuring device comprising: a housing (10); one or more light emitting assemblies (12, 14) positioned at least partially within the housing and producing light at first and second sensing zones (88, 90) relative to the housing; first and second light receiving assemblies (16, 18) positioned at least partially within the housing and for receiving respective light reflections of the light when a moving object passes through the first and second sensing zones (para. 22 “one or more photodetectors, 16, 18, such as a laser photodiode sensor or other light sensor, one each for each laser and positioned to detect changes in the light intensity of beams produced by a laser.”); a processor positioned within the housing and configured to .  
Regarding claim 2, wherein the one or more light emitting assemblies produce collimated light fields at the first and second sensing zones (via lasers 12, 14, See Fig. 2).  
Regarding claim 4, wherein each light receiving assembly comprises: a collector housing (16, 18); and one or more photodiodes positioned adjacent to the collector housing for detecting the light reflections passing through the collector housing (para. 22 “one or more photodetectors, 16, 18, such as a laser photodiode sensor or other light sensor, one each for each laser and positioned to detect changes in the light intensity of beams produced by a laser.”).  

Claim(s) 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Rosen (US PGPub. 2016/0296797). Rosen describes the same invention as claimed, including: A speed measuring device comprising: a first light emitting assembly (102) forming a first light field at a first sensing zone (Fig. 1) a first light receiving assembly (106) for receiving and collimating (para. 57: “Furthermore, light beams 105 and 110 may be produced by the light sources in such a way that a set of collimated or parallel beams are obtained in each direction (e.g., horizontal and vertical).”) reflection light when an object passes through the first sensing zone (para. 87: “It should be understood that modifications may be made to the system described herein. For example, instead of a circular-front laser beam, the optics used to collimate and direct the laser beam may be designed to shape the laser beam as a thin sheet of larger width. In such an embodiment, detection could be made when a portion of the sheet is blocked. This design would require detection of the laser power received at the photo-detector, rather than simply detecting whether or not the laser beam is blocked or not blocked. Such an approach may reduce the number of lasers used to detect the object and reduce alignment requirements.”); a second light emitting assembly (103) forming a second light field at a second sensing zone; a second light receiving assembly (109) for receiving and collimating reflection light when the object passes through the second sensing zone; and a processor in electrical communication with the first and second light receiving assemblies and configured to calculate a speed of the object moving between the first and second sensing zones (para. 92: “The set of digital tools may comprise algorithms that calculate the speed and trajectory of an object in three-dimensional space based on the data collected by the apparatus(es)”).  
Regarding claim 12, further comprising a plurality of displays electrically coupled to the processor to display the speed of the object moving between the first and second sensing zones (para. 205: “In an embodiment, I/O interface 1750 provides an interface between one or more components of system 1700 and one or more input and/or output devices. Example input devices include, without limitation, keyboards, touch screens or other touch-sensitive devices, biometric sensing devices, computer mice, trackballs, pen-based pointing devices, and the like. Examples of output devices include, without limitation, cathode ray tubes (CRTs), plasma displays, light-emitting diode (LED) displays, liquid crystal displays (LCDs), printers, vacuum florescent displays (VFDs), surface-conduction electron-emitter displays (SEDs), field emission displays (FEDs), and the like.”).  

Regarding claim 14, wherein each of the first light receiving assembly and the second light receiving assembly comprises: a collector housing arranged to receive and collimate the reflection light received therein; and one or more photodiodes positioned adjacent to an opening of the collector housing to detect the collimated reflection light passing through the collector housing (para. 60: “As illustrated in FIG. 2B, module 109 is mounted on the inside of window structure 101 (i.e., on an edge of the opening within window structure 101) and facing the opposite side (i.e., left side 104) of window structure 101. As shown, each photo-detector assembly 202 is equally spaced with respect to its adjacent photo-detector assembly(ies) in module 109 to sense collimated horizontal light beams 110. There can be K number of photo-detector assemblies 202 in module 109, corresponding to the K number of light-source assemblies 201 in module 103. Again, K can be any number large enough to achieve the desired detection precision for the size of the object to be detected.”).  
Regarding claim 15, wherein each light receiving assembly comprises a single photodiode (para. 60). 
Regarding claim 16, wherein the single photodiode is positioned centrally relative to a length of the collector housing (Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bynum (US PGPub. 2015/0258402) in view of Rosen et al. (US PGPub. 2016/0296797). Bynum describes the invention substantially as claimed, but does not show wherein the one or more light emitting assemblies comprises: a first light emitting assembly comprising a first plurality of light emitting diodes paired to the first light receiving assembly; and a second light emitting assembly comprising a second plurality of light emitting diodes paired to the second light receiving assembly.
Rosen et al., from the same field of endeavor, teaches that it is known in the art to provide a plurality of light emitting assemblies in a first light emitting assembly comprising a first plurality of light emitting diodes paired to the first light receiving assembly; and a second light emitting assembly comprising a second plurality of light emitting diodes paired to the second light receiving assembly (see Rosen et al. Fig. 1). 

Regarding claim 5, Bynum does not show a plurality of displays electrically coupled to the processor to display the speed of the object moving between the first and second sensing zones.
Rosen, from the same field of endeavor, teaches that it is known in the art to couple multiple displays to a processor to display the speed of the object being sensed by the system (Rosen (para. 205: “In an embodiment, I/O interface 1750 provides an interface between one or more components of system 1700 and one or more input and/or output devices. Example input devices include, without limitation, keyboards, touch screens or other touch-sensitive devices, biometric sensing devices, computer mice, trackballs, pen-based pointing devices, and the like. Examples of output devices include, without limitation, cathode ray tubes (CRTs), plasma displays, light-emitting diode (LED) displays, liquid crystal displays (LCDs), printers, vacuum florescent displays (VFDs), surface-conduction electron-emitter displays (SEDs), field emission displays (FEDs), and the like.”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the displays of Rosen on the device of Bynum. Doing so provides the predictable result of allowing the user to review their progress on personal electronic devices, or to allow monitoring by a coach . 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bynum (US PGPub. 2015/0258402) in view of Zur et al. Bynum describes the invention substantially as claimed, but does not show: wherein the object includes a reflector; wherein the light from the first light field is reflected off of the reflector as the object passes through the first sensing zone; and wherein the light from the second light field is reflected off of the reflector as the object passes through the second sensing zone.  
	Zur et al., from the same field of endeavor, teaches it is known in the art to provide a reflector to assist in detection of the speed of a sports object (Zur et al. ABSTARCT: “An arrangement for use in training players of a game during a simulated game session in the correct use of a game implement that has to be moved properly during an actual game to encounter a ball and impart to the latter a desired trajectory of movement after impacting the same includes light-emitting devices that emit at least one initial and two subsequent detection light beams from locations arranged at the corners of a triangle into substantially vertically oriented upwardly conically diverging spatial sectors. A reflective surface associated with the implement reflects the light of the respective detection light beam back to the respective location as the implement passes through the respective spatial sector with an intensity that is in a predetermined functional relationship when reaching the respective location to the distance of the reflecting means from the same location and to the degree of penetration of the reflecting means into the respective spatial sector. Respective photosensors are provided at each of the locations and sense the intensity of the detection light returning to the location substantially only from the spatial sector after having been reflected from the implement as it moves through the respective spatial sector. The thus detected peak of the intensity of the returned light and the time at which such peak had occurred at each of the locations are then used to determine the respective distances of the implement from all of the locations and the times of passage thereof past such locations and from that various parameters of the movement of the implement including its speed and various angles assumed thereby while moving in a path above the arrangement towards a ball encounter location.”). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include a reflector on the sports object when using the Bynum device. Doing so provides the predictable result of using light intensity detected in the reflected light to measure speed. Therefore, it would have been prima facie obvious to modify Bynum as taught by Zur et al. to obtain the invention as claimed. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not show to sets of light emitters and detectors on a housing, where the sensing zones have a vertical fan shape. 
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-10 are objected to as being dependent on claim 6. 
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 18 recites a sports object speed detector with a housing, a first matched pair of light emitting assembly and a light receiving assembly coupled to the housing, a second matched pair of a light emitting assembly and a light receiving assembly also coupled to the housing, a processor configured to calculate the speed of an object moving through a first and second sensing zone defined by the matched pairs of light emitters and detectors, a first display positioned on a first panel of the housing and a second display positioned on a second panel of the housing. The prior art neither shows nor teaches . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784